 1                                                                                                      O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11   JOAN CELIA LEE,                                      Case No. 2:19-cv-08353-ODW(FFMx)
12                         Plaintiff,
13          v.                                            ORDER DENYING MOTION FOR
14   POW! ENTERTAINMENT, INC., and                        SANCTIONS [10]
15   DOES 1 through 10,
16                         Defendants.
17                                        I.    INTRODUCTION
18          Defendant POW! Entertainment, Inc., (“POW”) seeks to impose sanctions
19   against Plaintiff Joan Celia Lee (“JC”). (Mot. for Sanctions (“Mot.”), ECF No. 10.)
20   POW argues that JC’s amended complaint is not only frivolous, but also barred by the
21   doctrines of res judicata and collateral estoppel. For the reasons discussed below, the
22   Court DENIES POW’s Motion for Sanctions (“Motion”).1 (ECF No. 10.)
23                                II.    FACTUAL BACKGROUND
24          JC is the daughter and trustee for the estate of comic book author Stan Lee
25   (“Stan Lee”). (See First Am. Compl. (“FAC”) ¶ 1, ECF No. 18.) Stan Lee is
26   responsible for co-creating comic book characters such as Spider-Man, X-Men, Iron
27
     1
28    After carefully considering the papers filed in support of and in opposition to the Motion, the Court
     deemed the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.
 1   Man, and many others. (FAC ¶ 28). POW is a corporation claiming to own the
 2   intellectual property rights to Stan Lee’s comic book creations. (FAC ¶¶ 3, 38–42.)
 3         On February 14, 2020, JC filed her amended complaint against POW. (See
 4   FAC.) The amended complaint seeks to enforce the terms of an agreement made in
 5   1998 (“the 1998 Agreement”) between Stan Lee and Stan Lee Entertainment, Inc.
 6   (“SLEI”). (FAC ¶¶ 10–14.) Specifically, JC contends that, under the terms of the
 7   1998 Agreement, Stan Lee assigned full and complete title to his name, likeness, and
 8   creator rights to SLEI forever. (FAC ¶¶ 30–31.) As such, JC seeks declaratory and
 9   injunctive relief as to the ownership of Stan Lee’s intellectual property, name, and
10   likeness, and asserts a cause of action for cybersquatting in violation of 15 U.S.C.
11   § 1125(d). (FAC ¶¶ 47–80.)
12         POW, in response, seeks to impose sanctions against JC on the grounds that her
13   complaint is both frivolous and brought for an improper purpose. (Mot. 13–20.)
14   Consequently, POW served JC notice of its motion for sanctions using e-mail and
15   regular mail on November 11, 2019. (Mot. 2; Opp’n to Mot. (“Opp’n”) 7, ECF
16   No. 13.) On December 3, 2019, 22 days later, POW filed its motion with the Court.
17   (Opp’n 7.)
18                       III.   REQUEST FOR JUDICIAL NOTICE
19         POW requests the Court to judicially notice eighteen separate documents.
20   (Req. for Judicial Notice, ECF No. 10-1.) “[A] court may judicially notice a fact that
21   is not subject to reasonable dispute because it: (1) is generally known within the trial
22   court’s territorial jurisdiction; or (2) can be accurately and readily determined from
23   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).
24   Additionally, a document may be incorporated by reference where neither party
25   disputes its authenticity and the pleading necessarily relies on the document. See
26   Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).
27         Exhibits 1–12, 14 and 15 are orders and fillings with other state and federal
28   courts that have a direct relation to the matters at issue here and are subject to judicial




                                                  2
 1   notice. U.S. ex rel Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d
 2   244, 248 (9th Cir. 1992). However, when taking judicial notice of another court’s
 3   record, a court may do so only for the existence of the document and not for the truth
 4   of the facts therein. Lee v. City of L.A., 250 F.3d 668, 690 (9th Cir. 2001); M/V Am.
 5   Queen v. San Diego Marine Constr. Corp., 708 F.2d 1483, 1491 (9th Cir. 1983).
 6         Exhibit 13 is a document registered with United States Patent and Trademark
 7   Office (“USPTO”) and Exhibits 17 and 18 are documents filed with the Securities and
 8   Exchange Commission (“SEC”). As information from the USPTO and the SEC “can
 9   be accurately and readily determined from sources whose accuracy cannot reasonably
10   be questioned,” the Court may judicially notice the facts in those documents. Fed. R.
11   Evid. 201(b).
12         Finally, Exhibit 16 is the 1998 Agreement between Stan Lee and Stan Lee
13   Entertainment, Inc. As JC does not object or oppose to judicial notice of the contract
14   and cites to it in her complaint, the Court judicially notices the contract.
15         Accordingly, the Court GRANTS the request for judicial notice.
16                                 IV.    LEGAL STANDARD
17         Federal Rule of Civil Procedure (“Rule”) 11 outlines procedural and substantive
18   requirements to guide whether a court should sanction an attorney. “[T]he central
19   purpose of Rule 11 is to deter baseless filings in district court and . . . streamline the
20   administration and procedure of the federal courts.” Cooter & Gell v. Hartmarx
21   Corp., 496 U.S. 384, 393 (1990).
22         Under Rule 11, the party moving for sanctions must serve the motion on the
23   opposing party pursuant to Rule 5 no less than twenty-one days before filing the
24   motion with the court. Fed. R. Civ. P. 11(c)(2). This strictly-enforced safe harbor
25   period allows the opposing party to withdraw or appropriately correct “the challenged
26   paper, claim, defense, contention, or denial” without penalty. Fed. R. Civ. P. 11(c)(2);
27   Holgate v. Baldwin, 425 F.3d 671, 678 (9th Cir. 1986). If the opposing party fails to
28   remediate the concern, the moving party may file the motion with the court




                                                  3
 1   “describ[ing] the specific conduct that allegedly violates Rule 11(b).” Fed. R. Civ. P.
 2   11(c)(2).
 3         Provided these procedural requirements are met, the court may sanction an
 4   attorney under Rule 11 for filing a pleading or other paper that is “frivolous, legally
 5   unreasonable, or without factual foundation, or is brought for an improper purpose.”
 6   Estate of Blue v. Cty. of Los Angeles, 120 F.3d 982, 985 (9th Cir. 1997); Fed. R. Civ.
 7   P. 11(b)(1–4). Nonetheless, “[i]f, judged by an objective standard, a reasonable basis
 8   for the position exists in both law and in fact at the time that the position is adopted,
 9   then sanctions should not be imposed.” Golden Eagle Distrib. Corp. v. Burroughs
10   Corp., 801 F.2d 1531, 1538 (9th Cir. 1986).
11         Imposing sanctions under Rule 11 “is an extraordinary remedy, one to be
12   exercised with extreme caution.” Operating Eng’r Pension Tr. v. A-C Co., 859 F.2d
13   1336, 1345 (9th Cir. 1988). As such, courts have “significant discretion” when
14   determining whether to award sanctions.         See Fed. R. Civ. P. 11(b), Advisory
15   Committee Notes (1993 Amendment).
16                                     V.    DISCUSSION
17         POW seeks sanctions against JC because it alleges her amended complaint is:
18   (1) frivolous; (2) made for an improper purpose; and (3) barred by the doctrines of res
19   judicata and collateral estoppel. (Mot. 13–20.)
20   A.    Rule 11 Procedural Requirements
21         The party seeking sanctions must satisfy the Rule 5 requirements when serving
22   the opposing party with a motion for sanctions. Fed. R. Civ. P. 11(c)(2). Rule 5
23   provides several methods to effect service. For example, the moving party may serve
24   the opposing party using “electronic means that the person consented to in writing.”
25   Fed. R. Civ. P. 5(b)(2)(E). Alternatively, the moving party may mail its papers to the
26   last known address of the opposing party in which case “service is complete upon
27   mailing.” Fed. R. Civ. P. 5(b)(2)(C).
28




                                                 4
 1         When properly served, the opposing party has twenty-one days to withdraw or
 2   correct its papers without penalty. Fed. R. Civ. P. 11(c)(2). If the moving party
 3   serves the opposing party by mail, “3 days are added after the period would otherwise
 4   expire.” Fed. R. Civ. P. 6(d). In other words, when a party moving for sanctions
 5   serves the opposing party through mail, it must wait a total of twenty-four days before
 6   filing its motion for sanctions with the court.      This was the case in Yagman v.
 7   Garcetti, when the district court denied the defendants’ motion for sanctions for
 8   failure to strictly adhere to the twenty-four-day safe harbor after serving the opposing
 9   party by mail. No. CV 14-5963-GHK (EX), 2015 WL 13374015 (C.D. Cal. Feb. 18,
10   2015). There, though the defendants filed their motion for sanctions with the court on
11   the twenty-fourth day, the court held that “doing so was premature because the safe
12   harbor did not expire until the end of the day.” Id. at *5. Thus, when a moving party
13   gives notice by mail to its opposition that it intends to seek sanctions, it must wait
14   until the twenty-fifth day before filing its motion with the court. See also Holgate,
15   425 F.3d at 678 (affirming sanctions when plaintiff’s attorney was given more than
16   twenty-one days to address the deficiencies in its claim.).
17         POW served its motion for sanctions on JC using two methods: e-mail and
18   regular mail. However, POW offers no record that JC consented in writing to receive
19   service via electronic means, such as e-mail. Consequently, POW’s e-mail service is
20   not considered a valid form of service. Fed. R. Civ. P. 5(b)(2)(E).
21         As for POW’s service by mail, POW failed to abide by the twenty-four-day safe
22   harbor period. POW served JC its motion for sanctions on November 11, 2019. Since
23   service was done by mail, three additional days must be added to the twenty-one-day
24   safe harbor period, totaling twenty-four days. Thus, the earliest POW could file its
25   motion for sanctions with the Court would be December 6, 2019, after the full twenty-
26   four-day safe harbor period concluded. Yagman, 2015 WL 13374015 at *5. Here,
27   however, POW filed its motion with the Court on December 3, 2019, only twenty-two
28   days after service was completed. POW, therefore, failed to add the additional three




                                                 5
 1   days for service by mail, as required by Rule 6(d). As the safe harbor provision is
 2   strictly enforced, the Court DENIES the motion for sanctions on this basis and
 3   declines to analyze the substantive requirements.
 4   B.    Attorney’s Fees
 5         Next, JC requests attorney’s fees and costs for defending POW’s motion for
 6   sanctions. (Opp’n 23–24.) “If warranted, the court may award to the prevailing party
 7   the reasonable expenses, including attorney’s fees, incurred for the motion.” Fed. R.
 8   Civ. P. 11(c)(2). However, Rule 11 “provides for sanctions, not fee shifting. It is
 9   aimed at deterring, and, if necessary punishing improper conduct rather than merely
10   compensating the prevailing party.” U.S. ex rel. Leno v. Summit Const. Co., 892 F.2d
11   788, 791 n.4 (9th Cir. 1989); see Fed. R. Civ. P. 11(b), Advisory Committee Notes
12   (1993 Amendment) (“[T]he purpose of Rule 11 sanctions is to deter rather than to
13   compensate . . . .”)
14         Here, an award of attorneys’ fees to JC would contravene the intended purpose
15   of Rule 11. Such an award would provide fee shifting and compensation, rather than
16   deter and punish bad behavior. Although JC is the prevailing party on a procedural
17   technicality, she fails to demonstrate how POW’s motion for sanctions lacks legal
18   reasoning or factual basis. Accordingly, the Court declines to exercise its discretion
19   and DENIES JC’s request to file a motion for attorney’s fees.
20                                  VI.    CONCLUSION
21         For the reasons discussed above, the Court DENIES POW’s Motion for
22   Sanctions. (ECF No. 10.)
23
24         IT IS SO ORDERED
25         March 18, 2020
26
27                               ____________________________________
28                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE



                                                6
